Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 22, 2015

                                      No. 04-15-00478-CV

                   MOHICAN OIL & GAS, LLC and MOG Producing, LP,
                                   Appellants

                                                v.

                              CONOCOPHILLIPS COMPANY,
                                      Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CVF-000390-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        Appellants’ brief was due to be filed with this court on November 23, 2015. This court
granted Appellants’ first motion for extension of time to file their brief until December 23, 2015.
On December 18, 2015, Appellants filed an opposed second motion for extension of time to file
their brief until January 8, 2016, for a total extension of forty-six days.
       Appellants’ motion is GRANTED. Appellants’ brief is due on January 8, 2016. See
TEX. R. APP. P. 38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court